This is an appeal from an award of the Industrial Board for the permanent loss of sight of appellee's right eye, which the Industrial Board found, resulted from an accident arising out of and in the course of appellee's employment by appellant.
Appellant assigns as error relied upon for reversal that the award is contrary to law. It contends that the evidence is not sufficient to sustain the award, and that the award is based on conjecture.
The record shows that on June 13, 1934, and for several years prior thereto, appellee was an employee of appellant, working in appellant's laundry; that on that date, while he was repairing the ceiling in appellant's laundry, some dust or rust fell into his right eye. *Page 549 
Appellant calls our attention to the fact that the record shows that appellee suffered from trachoma in said eye for twenty years before the accident, and that by the evidence of expert medical witnesses, it was shown that the disability resulted from the trachomatous condition of the eye. Appellant also contends there is no evidence in the records showing that the defective condition of the eye is permanent.
We have read the evidence, and found conflicting testimony, of expert medical witnesses, as to the cause of the loss of vision and as to whether or not the condition of the eye was permanent. There is evidence in the record, which, when supported by inferences reasonably deducible therefrom, shows that the disability was caused by said accident and that the disability was permanent, and therefore the award will not be reversed for the reasons urged by appellant.
No reversible error having been shown the award is affirmed, and increased five per cent.